Order entered October 7, 2020




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00774-CV

    2999TC ACQUISITIONS, LLC F/K/A MO 2999TC, LLC, Appellant

                                        V.

             HNGH TURTLE CREEK, LLC, ET AL., Appellees

               On Appeal from the 14th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-20-05864

                                   ORDER

      Before the Court is appellant’s October 2, 2020 unopposed motion for an

extension of time to file its brief on the merits. We GRANT the motion and

extend the time to October 15, 2020.


                                             /s/   BILL WHITEHILL
                                                   JUSTICE